Citation Nr: 1302455	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-24 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of lumbar strain.

2.  Entitlement to an evaluation higher than 10 percent for sinusitis.

3.  Entitlement to an evaluation higher than 10 percent for residuals of a right ankle injury.

4.  Entitlement to a compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1994 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for lumbar strain assigning a 0 percent rating, effective February 8, 2008, and denied increased ratings for sinusitis (rated as 10 percent disabling), residuals of a right ankle injury (rated as 10 percent disabling), and allergic rhinitis (rated as 0 percent disabling).  In November 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The issue of entitlement to service connection for chronic sleep apnea, secondary to allergic rhinitis and sinusitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks higher ratings for his service-connected lumbar spine disability, sinusitis, allergic rhinitis, and right ankle disabilities.  The medical evidence of record is insufficient to decide the claims for the reasons described below.

Regarding the lumbar spine disability, the medical evidence of record shows significant limitation of motion of the lumbar spine noted in 2009 and impairment in the lumbar spine that includes radiculopathy to the right lower extremity, which would warrant a compensable rating.  However, it is not clear from the medical evidence whether this impairment is associated with the Veteran's service-connected lumbar spine disability.  The Veteran was originally granted service connection for his lumbar spine disability in August 2008, based on a medical opinion provided in May 2008 that it was possible that his back pain could have been caused by his right knee disability, as he had reportedly developed a limp and a tilt in his back to relieve the pain and take the weight off of his right knee and ankle.  His back problem had progressively worsened.  The Veteran reported numbness and weakness and two incapacitating episodes in the past 12 months.  He also noted that he had been diagnosed with lumbar disc disease.  He was found to have tenderness in the paraspinal regions.  X-rays were negative and he did not have limitation of motion.  The diagnosis was lumbar strain.

After he appealed the 0 percent rating assigned, he was provided with another VA examination in September 2009.  At that time the examiner took issue with whether the Veteran's lumbar strain should have been granted service connection in the first place, even though the examiner's primary task was to assess the level of present severity of the lumbar spine disability.  The examiner found that the Veteran's current herniated nucleus pulposus at L4-5 with radiculopathy on the right started in January 2004 after he lifted a heavy jug of water, which was after his military service, and that there was no indication that his service-connected ankle, knee, or any other service-connected disability contributed to his back disability.  The examiner also determined that the diagnosis of lumbar strain was totally inaccurate and that the Veteran never had lumbar strain.  The examiner found that the Veteran's only back disability was herniation of the nucleus pulposus L4-5 that was from a lifting injury in January 2004 that was not caused by or a result of his lower extremity service-connected disabilities.  The examiner also physically examined the Veteran and found him to have extreme limitation of motion in the lumbar spine but indicated that this was the result of Waddell's signs (i.e., malingering or over exaggeration), considering that he did not have any limitation of motion of the spine on the previous examination in 2008.

Moving forward with the issue of the present severity of the Veteran's lumbar spine disability, it is not clear if any of the present impairment in his lumbar spine is a result of his service-connected disabilities and/or his military service.  Even though the issue before the Board is not service connection, the original reason why service connection was assigned is significant in this case, as the Veteran is only entitled to compensation for impairment that has been service-connected.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  However, the examiner in September 2009 was pretty clear in the assessment that the Veteran's only disability in the lumbar spine was the herniated nucleus pulposus that was not related to his service-connected impairment.  What is left to assess is whether there is any impairment in the spine that is associated with his service-connected right ankle or knee disability, specifically the impairment caused by his favoring his right side and tilting his spine; or his military service.  This is not clear from the examinations that were provided in 2008 or 2009.  The Veteran testified at the November 2012 Board hearing that he continued to have numbness down his right lower extremity and that he could not stand or sit for prolonged periods of time due to his back pain.  The Board finds that another examination is warranted to specifically address the impairment in his lumbar spine that has been attributed to his service-connected right ankle and/or knee disability, if possible, as differentiated from his nonservice-connected impairment due to injury in 2004.

With respect to the right ankle disability, the Veteran was last evaluated for this disability in December 2011.  At that time he indicated that he did not have any weakness, giving way, or use assistive devices for the right ankle.  The Veteran testified at the November 2012 Board hearing, however, that he had weakness and instability in the right ankle and that he wore a brace (although it was not clear if this was for his knee or ankle disability).  As the Veteran has indicated that his right ankle disability has worsened since it was last evaluated, another examination to address the present severity of the right ankle disability is warranted.

Regarding his sinusitis and allergic rhinitis disabilities, the medical evidence also is insufficient to rate the claims.  The Veteran is assigned a 10 percent rating for sinusitis under the General Rating Formula for Sinusitis (DCs 6510 through 6514).  38 C.F.R. § 4.97 (2012).  The next higher 30 percent rating is not warranted unless there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

He is rated as 0 percent disabled for allergic rhinitis.  Under 38 C.F.R. § 4.97, DC 6522 (2012), allergic rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.  Allergic rhinitis with polyps warrants a 30 percent rating.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2012).

Examination provided in April 2008 shows the Veteran reported being diagnosed with sinusitis and allergic rhinitis since 1994.  He described sinus problems as being constant and noted that he was incapacitated as often as three times per week, with each incident lasting for two days.  He experienced headaches with his sinus episodes and antibiotic treatment lasting four to six weeks was needed for his sinus problems.  He reported purulent discharge from the nose, hoarseness of the voice, and running nose.  He had no interference with breathing through the nose, pain, and crusting.  Nose bleeding occurred in the morning and it was hard to swallow.  

Physical examination showed no sinusitis was detected.  Examination of the nose revealed nasal obstruction in the right nostril of 40 percent and the left 40 percent. There were no nasal polyps.  Rhinitis present was believed to be allergic in origin because of the sneezing and itchy nose.  It was noted in the diagnosis section that the VA established diagnoses of sinusitis and allergic rhinitis were unchanged.  There were subjective complaints of sinusitis and sneezing, itchy nose, but no objective findings of sinusitis on examination, which meant the sinusitis was likely in remission.  There was swelling and redness of the nasal mucosa on examination with no bacterial rhinitis.

Examination provided in September 2009 shows that x-rays showed no radiographic evidence of sinusitis or signs of sinusitis.  However, the Veteran reported nasal congestion and bleeding from the nose every morning.  His symptoms were worse during in the cold and during pollen season.  He stated that he used nasal drops, albuterol inhaler, and loratadine, although these prescriptions were shown as expired in the medical records.  He also was prescribed pseudoephedrine in November 2008 for chronic rhinitis.  

Computed tomography examination in November 2010 continued to show no evidence of sinusitis.

The Veteran testified at the November 2012 Board hearing that he had nasal discharge involving blood and mucus primarily in the morning but that some of his symptoms persisted all day long including itchiness, post-nasal drip, and coughing.  He also indicated that he had a couple of sinus infections in the last year and that he went to the doctor for these infections and was prescribed antibiotics.  He further stated that his doctor told him about a year ago that he might need nasal surgery because there was some sort of obstruction.  

Although the medical evidence of record prior to the Board hearing does not indicate impairment that would likely warrant higher ratings, the Veteran's testimony suggests that his service-connected sinusitis and allergic rhinitis might have increased in severity since that time, as he states that he had sinus infections requiring antibiotics and was told he had some sort of nasal obstruction for which he might need surgery.  For this reason, additional examinations are warranted to assess the present severity of his service-connected sinusitis and allergic rhinitis.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant VA treatment records dated from April 2012 to present concerning the Veteran's lumbar spine, right ankle, sinusitis, and allergic rhinitis disabilities.

2.  Thereafter, schedule a VA orthopedic examination to determine the present severity of the lumbar spine and right ankle disabilities.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected lumbar spine and right ankle disabilities.  

With respect to the lumbar spine disability, please review the previous examination reports provided in April 2008 (with addendum opinion in May 2008) and September 2009.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disability, specifically the impairment in his lumbar spine that has been attributed to his service-connected right ankle and/or knee disabilities due to tilting of the spine from favoring the right side; or whether it is at least as likely as not (i.e., 50 percent chance or greater) that any present impairment in the lumbar spine is due to any event, injury, or disease in his military service.  The examiner should differentiate, if possible, from any lumbar spine impairment due to the post-service lifting injury in 2004.

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Further, the examiner should identify any neurological pathology related to the service-connected low back strain, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  

Also, the examiner should state whether the Veteran's service-connected low back strain causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had 'incapacitating episodes, 'defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

With respect to the right ankle, the examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the right ankle joint.  The examiner also should address whether there is any additional limitation after repetitive use of the right ankle joint due to fatigability, weakness, or pain.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the appropriate VA examination(s) to determine the present severity of the Veteran's sinusitis and allergic rhinitis disabilities.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected sinusitis and allergic rhinitis.  

With respect to the sinusitis, the examiner should specifically state whether there have been three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Incapacitating episode means one that requires bed rest and treatment by a physician.

Regarding the allergic rhinitis, the examiner should state whether there is greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side; or polyps.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any of the reports are deficient in any manner, they should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



